Case 1:16-cr-00205-JPH-MJD Document 101 Filed 05/21/21 Page 1 of 10 PageID #: 511




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA



   UNITED STATES OF AMERICA                                Case No. 1:16-cr-205-JPH-MJD -01

                                                           ORDER ON MOTIONS FOR
   v.                                                      SENTENCE REDUCTION UNDER
                                                           18 U.S.C. § 3582(c)(1)(A)
   ALEXANDER PIANO, JR.                                    (COMPASSIONATE RELEASE)




         Upon motions of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


  IT IS ORDERED that the motions are:


  ☒ DENIED.


  ☐ DENIED WITHOUT PREJUDICE.


  ☐ OTHER:


  ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:16-cr-00205-JPH-MJD Document 101 Filed 05/21/21 Page 2 of 10 PageID #: 512




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                                 )
                                                            )
                                  Plaintiff,                )
                                                            )
                             v.                             )     No. 1:16-cr-00205-JPH-MJD
                                                            )
  ALEXANDER PIANO, JR.,                                     ) -01
                                                            )
                                  Defendant.                )


                                                   ORDER

          Defendant Alexander Piano, Jr. has filed motions seeking compassionate release under

  § 603 of the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). Dkts. 91, 95.

  Mr. Piano seeks immediate release from incarceration. 1 For the reasons explained below, his

  motions are DENIED.

  I.      Background

          In 2017, Mr. Piano pled guilty to one count of possession with intent to distribute 500

  grams or more of methamphetamine (mixture), in violation of 21 U.S.C. § 841(a)(1) (Count 1)

  and one count of using and/or carrying a firearm during and in relation to a drug trafficking crime,


          1 Though it is not clear, it appears that Mr. Piano may also be requesting to serve the remainder of
  his custodial term on home confinement. Pursuant to statute, the location of a prisoner's confinement is the
  sole province of BOP, and its placement decisions are "not reviewable by any court." 18 U.S.C. § 3621(b).
  The Court therefore does not have the authority to order the remainder of Mr. Piano's sentence to be served
  on home confinement. See United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021) (district court
  lacks authority to order transfer to home confinement); United States v. Council, No. 1:14-CR-14-5, 2020
  WL 3097461, at *7 (N.D. Ind. June 11, 2020); United States v. Neeley, No. 1:14-cr-00096, 2020 WL
  1956126, at *2 (S.D. Ind. Apr. 23, 2020). Instead, in accordance with § 3582(c)(1)(A), the Court considers
  whether to reduce Mr. Piano's sentence to time served. See United States v. Millbrook, No. 20-2147, 2021
  WL 960743, at *2 (7th Cir. Mar. 15, 2021) (finding no error when district court failed to discuss defendant's
  alternative request for transfer to home confinement because the court had no authority to grant the request
  under § 3582, which authorizes only sentence "reductions").



                                                       2
Case 1:16-cr-00205-JPH-MJD Document 101 Filed 05/21/21 Page 3 of 10 PageID #: 513




  in violation of 18 U.S.C. § 924(c) (Count 2). Dkts. 75, 77. According to the Presentence

  Investigation Report, the circumstances of Mr. Piano's arrest were as follows: Police officers

  discovered Mr. Piano and other individuals stranded on the side of the highway, with two vans that

  had run out of gas. Dkt. 61. Upon questioning, Mr. Piano acknowledged that he had a Lorcin .380

  caliber pistol on him, and after a search of Mr. Piano's van, officers found methamphetamine, two

  electronic scales, a 100 gram weight, a lockbox, and a 12 gauge Riot sawed-off shotgun loaded

  with one slug in the chamber and two slugs in the magazine. Inside of the lockbox was

  methamphetamine, syringes, miscellaneous identification cards, credit cards, gift cards, and other

  items. The presumed methamphetamine bagged weight was 1,022 grams (1.022 kilograms). The

  Court sentenced Mr. Piano to 180 months of imprisonment (120 months on Count 1 and 60 months

  on Count 2, consecutive to Count 1). Dkts. 75, 77. The Court also imposed a 5-year term of

  supervised release. Id. The Bureau of Prisons ("BOP") lists Mr. Piano's anticipated release date

  (with good-conduct time included) as July 17, 2028.

         Mr. Piano is 50 years old. He is currently incarcerated at FCI Fairton in Fairton, New

  Jersey. As of May 14, 2021, the BOP reports that no inmates and 2 staff members at FCI Fairton

  have active cases of COVID-19; it also reports that 258 inmates at FCI Fairton have recovered

  from COVID-19 and that 1 inmate at FCI                   Fairton has died from the virus.

  https://www.bop.gov/coronavirus/ (last visited May 17, 2021). The BOP also reports that 513

  inmates and 152 staff members at FCI Fairton have been fully inoculated against COVID-19. Id.

  That is, nearly 60 percent of the inmates at FCI Fairton have been fully inoculated against COVID-

  19. See https://www.bop.gov/about/statistics/population_statistics.jsp (showing that as of May 17,

  2021, the BOP reports that FCI Fairton has an inmate population of 877).




                                                  3
Case 1:16-cr-00205-JPH-MJD Document 101 Filed 05/21/21 Page 4 of 10 PageID #: 514




         Mr. Piano filed a pro se motion for compassionate release. Dkt. 91. The Court appointed

  counsel. Dkt. 92. Appointed counsel filed an amended motion for compassionate release, dkt. 95,

  the United States filed a response in opposition, dkt. 99, and Mr. Piano filed a reply, dkt. 100.

  Thus, the motions are now ripe for decision.

  II.    Discussion

          Mr. Piano seeks immediate release based on "extraordinary and compelling reasons" as

  set forth in 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 95. Specifically, he contends that his underlying

  medical conditions (hypertension, hyperlipidemia, pre-diabetes and obesity), which make him

  more susceptible to severe complications from COVID-19, combine with the BOP's inability to

  control COVID-19 outbreaks in their facilities to establish extraordinary and compelling reasons

  to reduce his sentence to time served. Id. In response, the United States argues that Mr. Piano has

  not established extraordinary and compelling reasons to grant compassionate release because he

  has already contracted COVID-19 and recovered without having any symptoms. Dkt. 99. The

  United States further argues that Mr. Piano would pose a danger to the community if released, and

  the sentencing factors in 18 U.S.C. § 3553(a) do not favor release. Id.

         The general rule is that sentences imposed in federal criminal cases are final and may not

  be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

  upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

  § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons

  ("BOP") could file a motion for a reduction based on "extraordinary and compelling reasons."

  Now, a defendant is also permitted to file such a motion after exhausting administrative

  remedies. See First Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The

  amended version of the statute states:



                                                  4
Case 1:16-cr-00205-JPH-MJD Document 101 Filed 05/21/21 Page 5 of 10 PageID #: 515




         [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant's facility, whichever is earlier,[2] may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that—

                   (i) extraordinary and compelling reasons warrant such a reduction;
                   or

                   (ii) the defendant is at least 70 years of age, has served at least 30
                   years in prison, pursuant to a sentence imposed under section
                   3559(c), for the offense or offenses for which the defendant is
                   currently imprisoned, and a determination has been made by the
                   Director of the Bureau of Prisons that the defendant is not a danger
                   to the safety of any other person or the community, as provided
                   under section 3142(g);

         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A).

         Congress directed the Sentencing Commission to "describe what should be considered

  extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

  and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

  defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

  passage of the First Step Act, the Sentencing Commission promulgated a policy statement

  regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

         Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

  compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

  this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger


         2   The United States concedes that Mr. Piano has exhausted his administrative remedies. Dkt. 99 at
  5.
                                                      5
Case 1:16-cr-00205-JPH-MJD Document 101 Filed 05/21/21 Page 6 of 10 PageID #: 516




  to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)."

  U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C. § 3553(a), "to

  the extent they are applicable." U.S.S.G. § 1B1.13.

         As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

  identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

  illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

  "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

  decline where a defendant is over 65 years old and has served at least ten years or 75% of his

  sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

  caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

  registered partner when the defendant would be the only available caregiver for the spouse or

  registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

  provision for "extraordinary and compelling reason[s] other than, or in combination with, the

  reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

  of Prisons." Id., Application Note 1(D).

         The policy statement in § 1B1.13 addresses only motions from the Director of the

  BOP. Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),

  the court may reduce a term of imprisonment . . . "). It has not been updated since the First Step

  Act amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the

  Sentencing Commission has not yet issued a policy statement "applicable" to motions filed by

  prisoners. United States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). And, in the absence of

  an applicable policy statement, the portion of § 3582(c)(1)(A) requiring that a reduction be

  "consistent with the applicable policy statements issued by the Sentencing Commission" does not



                                                   6
Case 1:16-cr-00205-JPH-MJD Document 101 Filed 05/21/21 Page 7 of 10 PageID #: 517




  curtail a district court judge's discretion. Id. at 1180. Nonetheless, the Commission's analysis in

  § 1B1.13 can guide a court's discretion without being conclusive. Id. As to motions brought under

  the "catchall" provision in Subsection (D), district judges should give the Director of the BOP's

  analysis substantial weight (if he has provided such an analysis), even though those views are not

  controlling. Id.

          Accordingly, the Court evaluates motions brought under the "extraordinary and

  compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

  § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

  reason warranting a sentence reduction; 3 (2) whether the defendant presents a danger to the safety

  of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

  applicable sentencing factors in § 3553(a) favor granting the motion.

          Mr. Piano asks the Court to exercise its broad discretion to find an extraordinary and

  compelling reason warranting release in this case because of his underlying medical conditions.

  Although Mr. Piano purports to have a condition that increases his risk of experiencing severe

  symptoms from COVID-19, see https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

  precautions/people-with-medical-conditions.html (last visited May 16, 2021) (identifying obesity

  as a condition that can make you more likely to get severely ill from COVID-19), he tested positive

  for COVID-19 on January 4, 2021. Dkt. 99-1. According to his medical records, Mr. Piano

  remained asymptomatic throughout his infection. Dkt. 99-2. Thus, he has not shown extraordinary

  and compelling reasons warranting a sentence reduction. See, e.g., United States v. Weatherspoon,



          3In keeping with the Seventh Circuit's instruction in Gunn, 980 F.3d at 1180-81, the Court has
  considered the rationale provided by the warden in denying Mr. Piano's administrative request for relief.
  The warden evaluated Mr. Piano's request in July 2020, several months before Mr. Piano contracted
  COVID-19. Dkt. 91-1. Thus, the warden's decision provides little guidance to the Court's analysis.


                                                     7
Case 1:16-cr-00205-JPH-MJD Document 101 Filed 05/21/21 Page 8 of 10 PageID #: 518




  No. 2:11-cr-9-JMS-CMM-07, dkt. 894 (S.D. Ind. July 7, 2020) (finding no extraordinary and

  compelling reason where defendant had conditions putting him at risk for severe COVID-19

  symptoms and had been hospitalized after testing positive for COVID-19, but had since

  recovered); United States v. Wyatt, No. 3:17-cr-11-RLY-MPB-02, dkt. 165 (S.D. Ind. Sept. 3,

  2020) (finding no extraordinary and compelling reason where defendant had conditions putting

  him at risk for severe COVID-19 symptoms and had tested positive for COVID-19 but remained

  asymptomatic); United States v. Young, No. 3:15-cr-38-RLY-CMM-03, dkt. 139 (denying motion

  to reconsider and finding no extraordinary and compelling reason warranting release where

  defendant claimed to be experiencing chest pains and difficulty breathing several months after his

  COVID-19 diagnosis because the symptoms were not severe or debilitating).

         Any potential concern about reinfection in the future does not change the result. The Court

  recognizes that FCI Fairton previously experienced a serious outbreak of COVID-19. Nonetheless,

  any reliance on the possibility that Mr. Piano will be reinfected and suffer severe symptoms is

  speculative. See    https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/quarantine.html

  (last visited May 16, 2021) ("Cases of reinfection of COVID-19 have been reported but are rare.").

  To date, this Court has declined to find extraordinary and compelling circumstances warranting a

  sentence reduction when a defendant has recovered from COVID-19—even when that defendant

  has risk factors for severe symptoms. See, e.g., Wyatt, No. 3:17-cr-11-RLY-MPB-02, dkt. 165

  (S.D. Ind. Sept. 3, 2020); United States v. Gevirtz, No. 1:17-cr-68-RLY-MJD-01, dkt. 68 (S.D.

  Ind. Sept. 14, 2020); United States v. Young, No. 1:10-cr-3-SEB-DML-17, dkt. 1540 (S.D. Ind.

  July 27, 2020). The fact that significant portions of the inmate population in the BOP are now

  vaccinated—including a majority of the inmates at FCI Fairton—only underscores the speculative

  nature of any concern about reinfection.



                                                  8
Case 1:16-cr-00205-JPH-MJD Document 101 Filed 05/21/21 Page 9 of 10 PageID #: 519




         Given the Court's determination that Mr. Piano has not shown extraordinary and

  compelling reasons to justify his release, whether the 3553(a) factors weigh in favor of his release

  need not be discussed at length. Nonetheless, the Court concludes that they weigh against release.

  In his favor, Mr. Piano has not had any disciplinary infractions during his more than 5 years of

  imprisonment. Dkt. 95-5. While incarcerated, Mr. Piano has completed the drug education

  program, a building repair apprenticeship and a financial education course. Dkt. 95-4. Mr. Piano

  reports that at the prison, he is employed as a painter and performs very important tasks. Dkt. 95

  at 19. If released, Mr. Piano states that he will live with his fiancée, who will provide him with the

  emotional and financial support he needs as he transitions back into society. Id. at 20.

         Weighing against him, Mr. Piano was transporting a substantial amount of

  methamphetamine from Georgia when he was arrested. Mr. Piano also has many felony

  convictions in his criminal history including: (1) theft in 1991; (2) two counts of theft in 1996; (3)

  possession of a firearm by a serious violent felon in 2003; (4) possession of a firearm by a serious

  violent felon in 2006; and (5) two counts of battery in 2010. Dkt. 61. When he was arrested for

  the instant offenses, Mr. Piano was still on parole for his battery convictions. Mr. Piano also has

  more than a dozen misdemeanor convictions as an adult. Id. The BOP rates Mr. Piano as a high

  risk for recidivism and gives him a medium security classification. Dkt. 95-4. Finally, Mr. Piano

  has only served 44 percent of his sentence and is not scheduled to be released for more than 7

  years. Under these circumstances, the Court cannot conclude that the § 3553(a) factors favor

  release.

         In light of these considerations, the Court cannot find that any risk Mr. Piano faces from

  COVID-19 warrants releasing him from incarceration at this time. See United States v. Saunders,

  986 F.3d 1076, 1078 (7th Cir. 2021) (affirming denial of motion for compassionate release where



                                                    9
Case 1:16-cr-00205-JPH-MJD Document 101 Filed 05/21/21 Page 10 of 10 PageID #: 520




  district court found that § 3553(a) factors weighed against release despite COVID-19 risk because

  defendant committed serious offense and had only served one-third of sentence); United States v.

  Ebbers, No. S402-CR-11443VEC, 2020 WL 91399, at *7 (S.D.N.Y. Jan. 8, 2020) (in evaluating

  a motion for compassionate release, the court should consider whether the § 3553(a) factors

  outweigh the "extraordinary and compelling reasons" warranting compassionate release, and

  whether compassionate release would undermine the goals of the original sentence).

         III.     Conclusion

         For the reasons stated above, Mr. Piano's motions for compassionate release, dkt. [91] and

  [95], are denied.

  SO ORDERED.

  Date: 5/21/2021




  Distribution:

  All Electronically Registered Counsel




                                                 10
